PER CURIAM:
Appellants appeal the district court’s order denying qualified immunity in this 42 U.S.C. § 1983 (2000) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Pruitt v. Pernell, No. CA-02-270-5-BO (E.D.N.C. Jan. 5, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED